Case 1:20-cv-02768-WJM Document 10 Filed 09/12/20 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02768-WJM-STV

STATE OF COLORADO and
SECRETARY OF STATE JENA GRISWOLD

      Plaintiffs,

v.

LOUIS DEJOY, in his official capacity as Postmaster General;
UNITED STATES POSTAL SERVICE;
SAMARN S. REED, in his official capacity as the Denver, Colorado Postmaster; and
CHRIS J. YAZZIE, in his official capacity as the Albuquerque, New Mexico
Postmaster,

      Defendants.

              LOCAL RULE 65.1 CERTIFICATION OF COUNSEL

      Pursuant to Local Rule 65.1(a)(1), I certify that I have provided actual notice

of the time of filing the motion, and copies of all pleadings and documents filed in

the action to date to opposing counsel by emailing copies of all such documents to

Assistant United States Attorney Kevin Traskos contemporaneously with the filing

of the motion for temporary restraining order.
Case 1:20-cv-02768-WJM Document 10 Filed 09/12/20 USDC Colorado Page 2 of 3




RESPECTFULLY SUBMITTED this 12th day of September, 2020.



                                  PHILIP J. WEISER
                                  Attorney General


                                  s/Eric Olson
                                  ERIC OLSON*
                                  Solicitor General
                                  LEEANN MORRILL*
                                  First Assistant Attorney General
                                  EMILY BUCKLEY
                                  Assistant Attorney General
                                  MICHAEL KOTLARCZYK
                                  Assistant Attorney General
                                  PETER BAUMANN
                                  Campaign Finance Fellow

                                  Attorneys for Plaintiffs

                                  Ralph L. Carr Colorado Judicial Center
                                  1300 Broadway, Floor
                                  Denver, Colorado 80203
                                  Telephone: 303-892-7400

                                  E-Mail: eric.olson@coag.gov
                                           Leeann.morrill@coag.gov
                                           Emily.buckley@coag.gov
                                           Mike.kotlarczyk@coag.gov
                                           Peter.baumann@coag.gov

                                  *Counsel of Record




                                    2
Case 1:20-cv-02768-WJM Document 10 Filed 09/12/20 USDC Colorado Page 3 of 3




                        CERTIFICATE OF SERVICE

      I certify that I served the foregoing LOCAL RULE 65.1 CERTIFICATION OF

COUNSEL upon all parties and counsel who have appeared herein by e-filing with

the CM/ECF system maintained by the Court on September 12, 2020.

                                           s/ Emily Buckley
                                           Emily Buckley




                                       3
